



Exhibit 10.1


RETIREMENT, GENERAL RELEASE, AND CONSULTING AGREEMENT


This Retirement, General Release, and Consulting Agreement ("Agreement") is
entered into by and between Tenet Business Services Corporation (referred to as
“Tenet" or “the Company”) and Keith B. Pitts ("Executive") who agree as follows:


1.     Pursuant to the Executive’s notice of intent to retire from the Company
as of September 1, 2019, Executive’s last day of employment with Tenet
Healthcare Corporation and its subsidiaries (collectively, the “Tenet Group”)
will be August 31, 2019 (“Last Day Worked”). Thereafter Executive will not be
authorized to bind or make any commitments on behalf of any member of the Tenet
Group. As of the Last Day Worked, Executive shall also be deemed to have
resigned all positions that Executive may then hold as an employee, officer or
director of any member of the Tenet Group. Tenet will pay Executive all
compensation due Executive as of his Last Day Worked. Executive agrees that,
except as expressly set forth herein, for all other purposes his employment will
be formally terminated as of his Last Day Worked and the Tenet Group will have
no further obligations to Executive. It is the intent of Tenet and Executive
that Executive’s retirement pursuant to this Agreement will constitute a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h).


2.     The parties further agree to the following:


a.    AIP Bonus: Executive will be eligible to receive a prorated bonus payment
for 2019 under the Fourth Amended Tenet Healthcare Corporation Annual Incentive
Plan (as amended, the “AIP”) as described in Section 11(c) of the AIP, which
will be subject to achievement of applicable performance criteria and will be
paid at the same time and pursuant to the same conditions applicable to active
employees.
b.    Long-term Incentives: Executive’s outstanding equity awards as of the Last
Day Worked will be treated as set forth in the applicable plan documents and
award agreements including, without limitation, with respect to Executive’s
retirement on or after Age 62. Executive will not be eligible to receive any
additional equity awards from the Tenet Group on and after the Last Day Worked.
c.    SERP: Executive is a participant in the Tenet Healthcare Corporation Tenth
Amended and Restated Supplemental Executive Retirement Plan (as amended, the
“SERP”). Executive will be entitled to payment of his vested SERP benefits in
accordance with the terms and conditions of the SERP including, without
limitation, the provisions regarding Early Retirement on or after Age 62.


3.     In exchange for the consideration set forth in paragraph 4 below,
Executive will make himself available as an Advisor to the Chief Executive
Officer of Tenet Healthcare Corporation on occasion following the Last Day
Worked, as and when requested by the Chief Executive Officer, but in no event
more than 8 hours per week, and agrees that he will comply with the following
covenants:


Non-Competition. Commencing on the date hereof and continuing through the second
anniversary of the Last Day Worked, Executive will not directly or indirectly,
carry on or conduct, in competition with any member of the Tenet Group, any
business of the nature in which any member of the Tenet Group is then engaged in
any geographical area in which the Tenet Group engages in business as of the
Last Day Worked or in which any member of the Tenet Group evidenced in writing,
at any time during the six (6) month period before such Last Day Worked, an
intention to engage in such business. This prohibition extends to Executive's




1 of 6



--------------------------------------------------------------------------------




conducting or engaging in any such business either as an individual on his own
account or as a partner or joint venturer or as an employee, agent, independent
contractor, consultant or salesman for any other person or entity, or as an
officer or director of a corporation or as an equity holder in an entity of
which he will then own ten percent (10%) or more of any class of stock.
Confidential Information. At all times following the date hereof, Executive will
not directly or indirectly reveal, divulge or make known to any person or
entity, or use for Executive's personal benefit (including without limitation
for the purpose of soliciting business, whether or not competitive with any
business of the Tenet Group), any information acquired during Executive's
employment with the Tenet Group (or any predecessor) with regard to the
financial, business or other affairs of the Tenet Group (including without
limitation any list or record of persons or entities with which any member of
the Tenet Group has any dealings), other than:
(i)
information already in the public domain, or

(ii)
information that Executive is required to disclose under the following
circumstances:

(A)
at the express direction of any authorized governmental entity;

(B)
pursuant to a subpoena or other court process;

(C)
as otherwise required by law or the rules, regulations, or orders of any
applicable regulatory body; or

(D)
as otherwise necessary, in the opinion of counsel for Executive, to be disclosed
by Executive in connection with any legal action or proceeding involving
Executive and any member of the Tenet Group in his capacity as an employee,
officer, director, or stockholder of the member of the Tenet Group.

Executive will, at any time requested by the Company promptly deliver to the
Company all memoranda, notes, reports, lists and other documents (and all copies
thereof) relating to the business of the Tenet Group which he may then possess
or have under his control. Furthermore, in accordance with the Defend Trade
Secrets Act of 2016, Executive will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that (x) is made (i) in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (y)
is made in a complaint or other document filed in a lawsuit or other proceeding,
if such filing is made under seal.


Agreement Not To Solicit Employees. Commencing on the date hereof and continuing
through the second anniversary of the Last Day Worked, Executive will not
directly or indirectly solicit or induce, or in any manner attempt to solicit or
induce, any person employed by, or any agent of, any member of the Tenet Group
(or who was within twelve (12) months prior to the Last Day worked so employed
or engaged) to terminate such employee's employment or agency, as the case may
be, with such member of the Tenet Group.




2 of 6



--------------------------------------------------------------------------------




Non-disparagement. At all times following the date hereof, Executive will not
disparage any member of the Tenet Group or their respective boards of directors
or other governing bodies, executives, employees and products and services. At
all times following the date hereof, the Company will not disparage the
Executive. For purposes of this Agreement, disparagement does not include:
(i)
compliance with legal process or subpoenas to the extent only truthful
statements are rendered in such compliance attempt,

(ii)
truthful statements in response to an inquiry from a court or regulatory body,
or

(iii)
truthful statements in rebuttal of media stories.

Enforcement. Executive acknowledges that he has carefully read and considered
all the terms and conditions of this Agreement, including the restraints imposed
upon him pursuant to this Section 3. Executive agrees that each of the
restraints contained herein are necessary for the protection of the goodwill,
confidential information and other legitimate interests of the Tenet Group; that
each and every one of these restraints is reasonable in respect to subject
matter, length of time and geographic area; and that these restraints,
individually or in the aggregate, will not prevent him from obtaining other
suitable employment during the period in which Executive is bound by such
restraints. Executive further acknowledges that, were he to breach any of the
covenants contained in this Section 3, the damage to the Tenet Group would be
irreparable. Executive therefore agrees that the Tenet Group, in addition to any
other remedies available to it, shall be entitled to injunctive relief against
any breach or threatened breach by the Executive of any of said covenants. The
violation of the Non-Disparagement covenant by the Tenet Group will entitle the
Executive to complete relief from such violation including, but not limited to,
injunctive relief and damages as determined by an arbitrator.


4.    In exchange for Executive’s agreement to provide advisory services and
compliance with the provisions set forth above, and subject to Executive’s
execution and non-revocation of the Release of Claims attached hereto as Exhibit
A within 30 days following the Last Day Worked, Executive will receive a single,
cash lump sum payment in a gross amount of $2,000,000, which shall be paid
within 10 business days following the 2-year anniversary of the Last Day Worked.
Failure to comply with any of the covenants set forth in this Agreement will be
considered a material breach of this Agreement and Executive will not be
entitled receive any portion of the payment provided herein in excess of $100,
which amount shall be retained as consideration for the Release set forth in
Section 7 below and the Release of Claims attached as Exhibit A.
 
5.    Executive agrees he will cooperate fully with the Tenet Group, upon
request, in relation to the defense, prosecution or other involvement in any
continuing or future claims, lawsuits, charges, and internal or external
investigations which arise out of events or business matters over which
Executive had responsibility during his employment with the Tenet Group. Such
continuing duty of cooperation shall include making himself available to the
Tenet Group, upon reasonable notice, for depositions, interviews, and appearance
as a witness, and furnishing information to the Tenet Group and its legal
counsel upon request. Tenet will reimburse actual documented reasonable
out-of-pocket expenses necessarily incurred as a result of such cooperation,
such as travel, lodging, and meals.






3 of 6



--------------------------------------------------------------------------------




Tenet further agrees that Executive will be reimbursed for any documented
reasonable out-of-pocket expenses necessarily incurred in connection with
providing advice to the CEO as set forth in paragraph 3.


6.    The parties agree that no provision of this Agreement shall be construed
or interpreted in any way to limit, restrict or preclude either party hereto
from cooperating or communicating with any governmental agency in the
performance of its investigatory or other lawful duties nor does the agreement
limit the Executive’s right to receive a statutory award for information
provided to any governmental agency.


7.    Executive covenants that he has no claim, grievance or complaint against
any member of the Tenet Group currently pending before any state or federal
court, agency, or tribunal; and hereby releases and discharges each member of
the Tenet Group, and all of their respective predecessors, successors, parents,
subsidiaries, affiliated and/or related entities and its and their directors,
officers, supervisors, executives, representatives and agents (hereinafter,
“Tenet Releasees") from all statutory and common law claims that Executive has
or may have against the Tenet Releasees arising prior to Executive’s execution
of this Agreement and/or arising out of or relating to his employment or
engagement with any member of the Tenet Group or the termination thereof
(herein, "Released Claims"). The term “Released Claims” does not include any
claim for vested benefits under the Tenet Healthcare Corporation 401(k)
Retirement Savings Plan, the Tenet Employee Benefit Plan, the Deferred
Compensation Plan, Tenet’s Stock Incentive Plans, or the SERP. Without
limitation, the Released Claims include claims arising under Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act, the Worker
Adjustment and Retraining Notification Act, any analogous local or state laws or
statutes in the state(s) in which Executive was last employed and any other
claim based upon any act or omission of any of the Tenet Releasees occurring
prior to Executive’s execution of this Agreement. Executive further waives any
right to any individual monetary or economic recovery or equitable relief
against Tenet Releasees in any administrative proceeding or in any action,
lawsuit, hearing or other proceeding instituted by any agency, person or entity,
except to the extent such waiver is prohibited by law or expressly permitted
herein.


8.    This Agreement constitutes a voluntary waiver and release of Executive's
rights and claims under the Age Discrimination in Employment Act and pursuant to
the Older Workers Benefit Protection Act.  Executive is hereby advised and is
aware of his right to consult with legal counsel of his choice prior to signing
this Agreement.  Executive acknowledges that he has twenty-one (21) days during
which to consider, sign and return this Agreement, but he may elect to return
the executed agreement prior to the expiration of that time.  Executive has the
right to revoke this Agreement for a period of seven (7) days after his
execution of the Agreement.   This Agreement shall not become effective or
enforceable until Executive executes this Agreement.
 
9.    Section 1542 of the Civil Code of the State of California (“Section 1542”)
provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR




4 of 6



--------------------------------------------------------------------------------




HER, WOULD HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR OR RELEASED
PARTY.


Executive waives all rights under Section 1542 or any other law or statute of
similar effect in any jurisdiction with respect to the Released Claims.
Executive acknowledges that he understands the significance and specifically
assumes the risk regarding the consequences of such release and such specific
waiver of Section 1542 and analogous state or local law or statute. Executive
acknowledges and agrees that this Agreement releases all Released Claims
existing or arising prior to Executive’s execution of this Agreement which
Executive has or may have against the Tenet Releasees whether such claims are
known or unknown and suspected or unsuspected by Executive and Executive forever
waives all inquiries and investigations into any and all such claims.


10.    Executive shall return to Tenet on Executive’s Last Day Worked all
property in his possession or control, including without limitation, equipment,
telephones, credit cards, keys, pagers, tangible proprietary information,
documents, computers and computer discs, files and data, which Executive
prepared or obtained during the course of his employment with Tenet.


11.    Executive and the Company hereby agree that any dispute, controversy or
claim arising from Executive’s relationship with the Tenet Group or the
termination thereof, any dispute over the validity, enforcement, scope, breach
or interpretation of this Agreement and any dispute regarding unreleased claims
or future claims between the parties, including the arbitrability of any such
dispute, which cannot be settled by mutual agreement, will be finally settled by
binding arbitration in accordance with the applicable Employment Dispute
Resolution Rules of the American Arbitration Association (“AAA”). The arbitrator
shall have the authority to award any remedy that would have been available to
Executive or the Company in court under applicable law and the decision of the
arbitrator will be final, unappealable and binding. A judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The parties and the arbitrator will keep confidential, and will not
disclose to any person, except the parties' advisors and legal representatives,
or as may be required by law or to enforce in court an arbitrator's award, the
existence of any controversy under this Section 11, the referral of any such
controversy to arbitration or the status or resolution thereof. Notwithstanding
the foregoing, this Section 11 shall not preclude or otherwise limit any member
of the Tenet Group from seeking injunctive relief in accordance with Section 3
hereof in any court of competent jurisdiction. In the event that any court
determines that this arbitration procedure is not binding, or otherwise allows
any litigation regarding a dispute, claim, or controversy covered by this
Agreement or the Release of Claims attached as Exhibit A to proceed, the parties
hereto hereby waive any and all right to a trial by jury in or with respect to
such litigation.


12.    Neither this Agreement nor anything contained herein shall be admissible
in any proceeding as evidence of or an admission by any of the Tenet Releasees
of any violation of any law or regulation or of any liability whatsoever to
Executive. Notwithstanding the foregoing, this Agreement may be introduced into
a proceeding solely for the purpose of enforcing this Agreement.


13.    This Agreement contains the entire agreement and understanding between
each member of the Tenet Group and Executive and supersedes all prior
negotiations and all agreements proposed or otherwise, whether written or oral,
concerning the subject matter hereof. This is an integrated document.






5 of 6



--------------------------------------------------------------------------------




14.     Should any provision, part or term of this Agreement be held to be
invalid or unenforceable, the validity and enforceability of the remaining
parts, terms and provisions shall not be affected thereby, and a suitable and
equitable provision shall be substituted to carry out, so far as may be
enforceable and valid, the intent and purpose of the invalid or unenforceable
provision.
15.    This Agreement shall be binding upon and shall inure to the benefit of
Executive, Tenet and the Tenet Releasees and their respective heirs,
administrators, successors and assigns.


16.    This Agreement may be executed in counterparts, and each counterpart when
executed shall have the efficacy of a signed original. Photographic copies of
such signed counterparts may be used in lieu of the originals for any purpose.


17.    This Agreement shall be construed and enforced in accordance with, and
governed by, the laws of state of Texas.


18.    Executive represents and affirms that he has carefully read and fully
understands the provisions of this Agreement and that he is voluntarily entering
into this Agreement.




DATED:  June 19, 2019










 /s/ Keith B. Pitts                           
   EXECUTIVE


DATED:  June 19, 2019


FOR TENET BUSINESS SERVICES CORPORATION


By /s/ Sandra Karrmann                          


Its Senior Vice President                         







6 of 6



--------------------------------------------------------------------------------








EXHIBIT A




RELEASE OF CLAIMS


This RELEASE OF CLAIMS is entered into as of this _____ day of _________, 20___,
by _________________ ("Executive") in favor of Tenet Healthcare Corporation and
its subsidiaries (collectively, the "Tenet Group").


1.Release of Claims. Executive covenants that he has no claim, grievance or
complaint against any member of the Tenet Group currently pending before any
state or federal court, agency, or tribunal; and, in consideration for the
amounts to be paid to Executive pursuant to Section 4 of that certain Retirement
Agreement and General Release dated as of June 19, 2019, to which he would not
otherwise be entitled, Executive hereby releases and discharges each member of
the Tenet Group, and all of their respective predecessors, successors, parents,
subsidiaries, affiliated and/or related entities and its and their directors,
officers, supervisors, executives, representatives and agents (hereinafter,
“Tenet Releasees") from all statutory and common law claims that Executive has
or may have against the Tenet Releasees arising prior to Executive’s execution
of this Agreement and/or arising out of or relating to his employment or
engagement with any member of the Tenet Group or the termination thereof
(herein, "Released Claims"). The term “Released Claims” does not include any
claim for vested benefits under the Tenet Healthcare Corporation 401(k)
Retirement Savings Plan, the Tenet Employee Benefit Plan, the Deferred
Compensation Plan, Tenet’s Stock Incentive Plans, or the SERP. Without
limitation, the Released Claims include claims arising under Title VII of the
Civil Rights Act of 1964, as amended, the Americans with Disabilities Act, the
Civil Rights Act of 1991, the Age Discrimination in Employment Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act, the Worker
Adjustment and Retraining Notification Act, any analogous local or state laws or
statutes in the state(s) in which Executive was last employed and any other
claim based upon any act or omission of any of the Tenet Releasees occurring
prior to Executive’s execution of this Agreement. Executive further waives any
right to any individual monetary or economic recovery or equitable relief
against Tenet Releasees in any administrative proceeding or in any action,
lawsuit, hearing or other proceeding instituted by any agency, person or entity,
except to the extent such waiver is prohibited by law or expressly permitted
herein.


2.This Agreement constitutes a voluntary waiver and release of Executive's
rights and claims under the Age Discrimination in Employment Act and pursuant to
the Older Workers Benefit Protection Act.  Executive is hereby advised and is
aware of his right to consult with legal counsel of his choice prior to signing
this Agreement.  Executive acknowledges that he has twenty-one (21) days during
which to consider, sign and return this Agreement, but he may elect to return
the executed agreement prior to the expiration of that time.  Executive has the
right to revoke this Agreement for a period of seven (7) days after his
execution of the Agreement.   This Agreement shall not become effective or
enforceable until Executive executes this Agreement.


3.Section 1542 of the Civil Code of the State of California (“Section 1542”)
provides:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY
DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING
THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,







--------------------------------------------------------------------------------







WOULD HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.


4.Executive waives all rights under Section 1542 or any other law or statute of
similar effect in any jurisdiction with respect to the Released Claims.
Executive acknowledges that he understands the significance and specifically
assumes the risk regarding the consequences of such release and such specific
waiver of Section 1542 and analogous state or local law or statute. Executive
acknowledges and agrees that this Agreement releases all Released Claims
existing or arising prior to Executive’s execution of this Agreement which
Executive has or may have against the Tenet Releasees whether such claims are
known or unknown and suspected or unsuspected by Executive and Executive forever
waives all inquiries and investigations into any and all such claims.


IN WITNESS WHEREOF, this Release of Claims is hereby executed as of the date
first set forth above.


________________________
Executive







